NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 18 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM ROUSER,                                 No. 20-56349

                Plaintiff-Appellant,            D.C. No. 2:11-cv-09123-RGK-JEM

 v.
                                                MEMORANDUM*
THEO WHITE; et al.,

                Defendants-Appellees,

and

E. W. MEADS, Protestant Chaplain; et al.,

                Defendants.

                   Appeal from the United States District Court
                      for the Central District of California
                   R. Gary Klausner, District Judge, Presiding

                              Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.

      California state prisoner William Rouser appeals pro se from the district



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s order denying Rouser’s motion for contempt for violations of a consent

decree. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion a district court’s decision to deny a motion for contempt. Hallett v.

Morgan, 296 F.3d 732, 749 (9th Cir. 2002). We affirm.

      Although the district court found that defendants violated the consent decree

by failing to permit Rouser to access his religious items within thirty days of his

transfer, the district court did not abuse its discretion in denying Rouser’s motion

for contempt because Rouser did not request sanctions and the violation had

already ended. See Shell Offshore Inc. v. Greenpeace, Inc., 815 F.3d 623, 629 (9th

Cir. 2016) (“A court may wield its civil contempt powers for two separate and

independent purposes: (1) to coerce the defendant into compliance with the court’s

order; and (2) to compensate the complainant for losses sustained.” (citations and

internal quotation marks omitted)); In re Dual-Deck Video Cassette Recorder

Antitrust Litig., 10 F.3d 693, 696 (9th Cir. 1993) (a civil contempt sanctions award

“must be limited to [a party’s] actual loss for injuries which result from the

noncompliance” (internal quotation marks and citations omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.


                                          2                                       20-56349